Title: To Thomas Jefferson from Ss. Emery, 24 January 1809
From: Emery, Ss.
To: Jefferson, Thomas


                  
                     Citoyen President 
                     
                     Philadelphie janvier 24 1809—
                  
                  je sais combien vos momens vous sont Precieux & comme Vous Les avez sacrifiez au bonheur general, je vois comme impossible que vous puissiez Les detournerent pour une affaire particuliere. mais si penetré de votre sage & douce philantropie, cela me fait Esperer que vous daignerez prendre connoissance de cette affaire malheureuse qui me plonge ainsi que ma famille dans la plus triste misere. Vous obligerez un citoyen qui ne cesse d’admirer vos actions Patriotiques depuis son age de raison, cequi en partie La fait Expatrier pour venir vivre sous un gouvernement aussi sage qu’éclairé—
                  Si L’etre supreme vous a crée & formé pour faire connoitre aux hommes ce qu’ils devroient etre pour etre heureux. & Les Conduirent dans Le sentier du Bonheur, Vous avez remplis Son But. Qu’il veuille a present vous accorder des jours aussi Longs  q’heureux afin que vous voyez marcher se sublime ouvrage dont vous avez étez un des sages conducteurs, & recevoir La reconnoissance des justes.
                  Ainsi sont les vœux qui de touts tems & pour toujours Sont dans le cœur de celui qui a L’honneur d’etre avec Le respect Le plus profond Votre tres devouez servtr. & concitoyen
                  
                     Ss. Emery 
                     
                     
                        #6. 4ème rue sur
                     
                  
               